     Case 3:18-cv-00161-N Document 94 Filed 04/23/20               Page 1 of 3 PageID 2750



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

ESCORT INC.,

        Plaintiff,
                                                          CIVIL ACTION NO.: 3:18-cv-00161-N
v.
                                                                      PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                               JURY TRIAL DEMANDED
        Defendant.




       DEFENDANT UNIDEN AMERICA CORPORATION’S MOTION TO STRIKE
               PORTIONS OF PHILIP GREEN’S EXPERT REPORT

        For reasons set forth in the accompanying memorandum of law, Defendant Uniden

America Corporation (“Uniden”) respectfully moves the Court for an order striking two categories

of opinions from Mr. Green’s expert report. First, lost profits opinions that rely on unreliable data

(among other issues). Second, opinions on price erosion that do not address price elasticity or

market factors.
  Case 3:18-cv-00161-N Document 94 Filed 04/23/20     Page 2 of 3 PageID 2751



Dated: April 23, 2020             Respectfully submitted,

                                  By:    /s/ David B. Conrad
                                         Neil J. McNabnay
                                         njm@fr.com
                                         Texas Bar No. 24002583
                                         David B. Conrad
                                         conrad@fr.com
                                         Texas Bar No. 24049042
                                         Theresa M. Dawson
                                         tdawson@fr.com
                                         Texas Bar No. 24065128
                                         Michael R. Ellis
                                         ellis@fr.com
                                         Texas Bar No. 24102726
                                         Noel Chakkalakal
                                         chakkalakal@fr.com
                                         Texas Bar No. 24053676

                                         FISH & RICHARDSON P.C.
                                         1717 Main Street, Suite 5000
                                         Dallas, TX 75201
                                         (214) 747-5070 (Telephone)
                                         (214) 747-2091 (Facsimile)

                                  Counsel for Defendant
                                  Uniden America Corporation
  Case 3:18-cv-00161-N Document 94 Filed 04/23/20                 Page 3 of 3 PageID 2752



                                CERTIFICATE OF SERVICE

       I hereby certify that the on April 23, 2020, the foregoing document was filed electronically

in compliance with Local Rule CV-5(a). I hereby certify that I have served all counsel who are

deemed to have consented to electronic service or by another manner authorized by Federal Rules

of Civil Procedure 5(b)(2).

                                                     /s/ David B. Conrad
                                                     David B. Conrad




                  CERTIFICATE OF CONFERENCE UNDER L.R. 7.1(b)

       Pursuant to Local Rule 7.1(b), I hereby certify that on April 23, 2020, I conferred with

counsel of record for Escort in this matter. Both sides explained their substantive positions, but

agreement could not be reached. Therefore, this motion is opposed.



                                                     /s/ David B. Conrad
                                                     David B. Conrad
